Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 10/26/2021.  Claims 1, 3-20, 27 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 1, 3-20, 27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the apparatus of a wireless communication device for millimeter wave beam tracking and beam sweeping, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the apparatus comprising: memory; and processing circuitry configured to: decode priori information from signaling received from a network node; modify a superset of beam criteria stored in the memory, according to the priori information, to obtain a subset of beam criteria; select a spatial region according to the subset of beam criteria for use in a spatial searching operation; and initiate the spatial searching operation in the spatial region, wherein as part of the spatial searching operation, the processing circuitry is configured to: scan the selected spatial region in an order of directions indicated by the priori information; and determine a direction within the spatial region for use in establishing a directional communication link to a second wireless communication device.
Claim 16 which recites the apparatus of a network node for millimeter wave beam tracking and beam sweeping, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the apparatus comprising: memory; and processing circuitry configured to: estimate location coordinates of a first wireless communication device based on a first directional communication link between the network node and the first wireless communication device; estimate location coordinates of a second wireless communication device based on a second directional communication link between the network node and the second wireless communication device, wherein the network node is a reference origin for the location coordinates of the first wireless communication device and the location coordinates of the second wireless communication device; calculate location coordinates of a spatial region between the first wireless communication device and the second wireless communication device based on the location coordinates of the first wireless communication device and the location coordinates of the second wireless communication device; based on the location coordinates of the spatial region, encode first priori information for transmission to the first wireless communication device and second priori information for transmission to the second wireless communication device.
The prior art of record, also does not teach or suggest the apparatus of a wireless communication device for millimeter wave beam tracking and beam sweeping as recited in claim 3 select a spatial region according to the subset of beam criteria for use in a spatial searching operation; and initiate the spatial searching operation in the spatial region, wherein as part of the spatial searching operation, the processing circuitry is configured to: select a subset of beams according to the subset of beam criteria; scan in one or more directions using the subset of beams; and determine a direction, according to the subset of beams, for use in establishing a directional communication link to a second wireless communication device.
The prior art of record, also does not teach or suggest the computer-readable hardware storage device that stores instructions for execution by one or more processors of a wireless communication device as recited in claim 27,  the instructions to configure the one or more processors to: decode priori information from signaling received from a network node; modify a superset of beam criteria, according to the priori information, to obtain a subset of beam criteria; select a spatial region according to the subset of beam criteria for use in a spatial searching operation; and initiate the spatial searching operation in the spatial region, wherein the instructions are to further configure the one or more processors to configure the wireless communication device for a complex channel measurement operation, the complex channel measurement operation including: configure the antenna and the transceiver to receive signaling, the signaling including a training field; obtain a measurement of the training field; derive a phase shifter value of the training field from an invertible matrix; and invert the phase shifter value to determine a phase and an amplitude relative to an antenna element of the antenna.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631